DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 11/05/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment
1) Claims 1-3, 5, 7, 9-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Josias et al., (IL252602, published 7/31/2017) in view of Kindel et al., (US 2013/0195773) and Spec-Chem Ind. (APG Brochure 2009).  
Josias et al. teaches “oral care compositions comprising a basic amino acid or salt thereof” (p. 1, para. [0001]).
	The compositions of Josias et al. includes anionic and nonionic surfactants, wherein the anionic surfactants include “the sodium salt of the monosulfated monoglyceride of hydrogenated coconut oil fatty acids such as sodium N- methyl N-cocoyl taurate”, which may be present “from 0.03% to 5% by weight”, as per claims 18-20  (p. 11, para. [0020]), and wherein nonionic surfactants may be present from “0.1% to 5%” (p. 12, para. [00020]), as per claims 18-20. 
Accordingly, it would have been obvious to have, e.g., 1.3% nonionic surfactant and 1% taurate surfactant, providing a ratio of 1.3:1, as per claim 1.
	The prior art teaches a specific embodiment of an oral care composition comprising Sorbitol (orally acceptable vehicle), 13.860% Arginine-Bicarbonate (basic amino acid salt; as per clms. 9-12), 1.5% sodium methyl cocoyl taurate (taurate surfactant of formula 1; as per clm. 2), 1.0% Poloxamer 407 (Pluronic) (nonionic surfactant), 10.0% Precipitated Calcium Carbonate, 25% Precipitated Calcium Carbonate High Absorption (abrasive; as per clms. 13-15) (p. 21, Table 1, 1.5% Taurarol & No MIT).
	This embodiment is substantially free of alkyl sulfate salts, as per claim 16.

	Concerning claim 21, Josias et al. teaches, “The composition is further defined as a product which, during the normal course of usage, is not, the purposes of systemic administration of particular therapeutic agents, intentionally swallowed but is rather retained in the oral cavity for a time sufficient to contact substantially all of the dental surfaces and/or oral tissues for the purposes of oral activity” (p. 9, para. [00011]).
	Here, the prior art teaches an oral care composition comprising an orally acceptable vehicle, a taurate surfactant of formula (1), a nonionic surfactant, a basic amino acid, in free or salt form, and an abrasive.
	The prior art is capable of being used as a toothpaste, as per claim 17.

Josias et al. does not teach C6-C24 alkyl C6-C24 alkyl polygluycoside polygluycoside as the nonionic surfactant.

Kindel et al. teaches, dental care products, where “the oral and dental care products may comprise, in particular, surface-active substances, preferably, anionic and nonionic high-foam surfactants like the substances mentioned above, particularly, alkylether sulphate salts, alkyl polyglucosides and their mixtures” (p. 12, para. [0130]).
According to Spec-Chem Ind., “The synergistic effects of alkyl polyglucosides with other commonly used surfactants yield a performance improvement that can be the basis for a reduction of surfactant content while maintaining the same performance 

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add alkyl polyglucosides, e.g. C6-C24 alkyl polyglucoside, as nonionic surfactant in the oral care compositions of Josias et al. for the advantage of providing  high-foam to the compositions, as taught by Kindel et al.
It would have also been obvious to use known alkyl polyglucosides, such as APG-0810 (C8-C10 alkyl polyglucoside), taught by Spec-Chem Ind., as per claims 1, 5, 18, 19, 20 and 22.  Given the prior art teaching, the artisan would have reasonably expected the combination of the anionic surfactant of Josias et al. and the alkyl polyglucoside of Kindel et al. to provide markedly increased form ability and foam stability, as taught by Spec-Chem Ind.

2) Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josias et al., (IL252602, published 7/31/2017) and Kindel et al., (US 2013/0195773) and Spec-Chem Ind. (APG Brochure 2009) as applied to claims 1-3, 5, 7, 9-17, 21-22 above, and further in view of Nagata (US 2020/0046621, filed 10/17/2017).

Nagata teaches suitable anionic surfactants for oral care compositions including “sodium lauroyl methyl taurate” (p. 5, para. [0055]).  The surfactants are useful for “retaining and spreading the composition close to the teeth surface while having a suitable viscidity or viscosity to effectively and efficiently exert the deposited stain-removing effect in the interprismatic space” (Id.)
The surfactants may be present “from 0.5 to 5 mass %” (Id at para. [0056]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use sodium lauroyl methyl taurate as the anionic surfactant in the compositions of Josias et al. based on its art recognized suitability for its intended use as an anionic surfactant in oral care compositions, as taught by Nagata.  

Response to Arguments
Applicant argues the showing in the specification is sufficient to overcome the obviousness rejection. Applicant postulates, “Importantly, the formulation containing 1% sodium lauroyl methyl taurate and 1.5% 08/10 APG has the highest maximum foam 
The Examiner disagrees.
Applicant’s results concerning the foaming effect of APG is not surprising in view of the prior art.  
Since Kindel et al. teaches that the alkyl polyglucoside surfactants are “high-foam surfactants” the artisan would have reasonably expected a high-foam dentifrice.  It is well settled, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sinclair & Carroll v. Interchemical Corp., 325 U.S. 327 at 335, 65 USPQ 297 at 301.

Furthermore, Spec-Chem Ind. evidences the ability of alkyl polyglucosides to markedly enhance foam ability and foam stability in combination with anion surfactants.  Again Spec-Chem Ind. teaches,  “The synergistic effects of alkyl polyglucosides with other commonly used surfactants yield a performance improvement that can be the basis for a reduction of surfactant content while maintaining the same performance level” (p. 2, Description). Accordingly, applicant’s results showing enhanced foaming is not surprising.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612